FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D17-3577
                  _____________________________

WALT MCCOY PORTER,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Wakulla County.
James O. Shelfer, Judge.

                           July 22, 2019


JAY, J.

     In this appeal from Appellant’s convictions and sentences for
manslaughter with a firearm and two counts of possession of a
firearm by a convicted felon, we affirm in all respects. We write
only to address Appellant’s claim that the trial court abused its
discretion when it admitted Appellant’s confession that he had
possessed a .22 caliber Remington Speedmaster rifle over a
defense objection that the State had failed to establish a sufficient
corpus delicti.

                                 I.

     Appellant was indicted for first-degree murder and two counts
of possession of a firearm by a convicted felon. At trial, Appellant
stipulated that he was a convicted felon. During its case-in-chief,
the State presented testimony that the victim came to stay with
Appellant and his girlfriend in January 2016. On the evening of
January 19, 2016, a deputy from the Wakulla County Sheriff’s
Office was dispatched to Appellant’s residence where he found the
victim lying in a pool of blood on the living room floor. An autopsy
revealed that the victim had died from a gunshot wound to the left
side of his head. A crime scene analyst recovered a loaded .35
caliber Marlin rifle from the bed in the bedroom—that Appellant
shared with his girlfriend—as well as two empty .35 caliber
cartridge casings.

      Sergeant Eddie Wester searched Appellant’s home and the
surrounding area. Inside the home, Wester found freshly killed
squirrels in the refrigerator. In the area outside the house, Wester
discovered an inoperable boat containing a loaded .22 caliber
Remington Speedmaster rifle in the bow storage area. Appellant’s
son acknowledged that Appellant had a .22 caliber Speedmaster
for many years, and Appellant’s cousin testified that Appellant
was a hunter and an excellent shot. Wester testified that the boat
had been there for a long time, but the rifle was in good shape and
did not appear to have been there for a significant period of time.
Wester also testified that squirrels were hunted with a .22 caliber
rifle.

      Over a defense objection that there was no corpus delicti as to
Appellant’s possession of the .22 caliber Remington Speedmaster
rifle, the State was allowed to present Appellant’s videotaped
interview with the lead detective, which was conducted in the
presence of Appellant’s attorney. During the interview, Appellant
claimed that after the victim became violently angry and
threatened to kill him, he ran into the bedroom, grabbed the
Marlin rifle, and fired a warning shot. He then claimed that as he
stepped out of the bedroom, the rifle went off accidentally, and he
heard the victim fall. He admitted that after the shooting, he
moved the Remington Speedmaster rifle from the bedroom to the
boat.

    At the conclusion of trial, the jury returned a verdict finding
Appellant guilty of the lesser included offense of manslaughter
with a firearm and guilty of both firearm counts as charged.


                                 2
Appellant was adjudicated guilty and sentenced to concurrent
terms totaling twenty years in prison. This appeal followed.

                                  II.

     Under the corpus delicti rule, the State has the burden of
proving by substantial evidence that a crime was committed before
a defendant’s confession can be admitted into evidence. * Scott v.
State, 147 So. 3d 5, 6 (Fla. 1st DCA 2013). Neither constitutionally
nor statutorily mandated, the doctrine of corpus delicti is a
common law, judicially created rule of evidence. S.H. v. State, 264
So. 3d 1042, 1045 (Fla. 3d DCA 2019). The purpose of the rule is to
protect a person from being “convicted out of derangement,
mistake or official fabrication.” Burks v. State, 613 So. 2d 441, 443
(Fla. 1993) (quoting State v. Allen, 335 So. 2d 823, 825 (Fla. 1976)).
The corpus delicti may be proven by direct or circumstantial
evidence, which need not be uncontradicted or overwhelming. Id.
It is enough if the evidence tends to show that a crime was
committed. Meyers v. State, 704 So. 2d 1368, 1369 (Fla. 1997).
Although a confession or admission may be considered with other
evidence to establish the corpus delicti, the corpus delicti cannot
rest upon the confession or admission alone. Hodges v. State, 176
So. 2d 91, 92 (Fla. 1965); Garmon v. State, 772 So. 2d 43, 46 (Fla.
4th DCA 2000). “The trial court’s admission of a confession over a
corpus delicti objection is reviewed for an abuse of discretion.” J.B.
v. State, 166 So. 3d 813, 816 (Fla. 4th DCA 2014).

     Here, Appellant claims that the trial court abused its
discretion by admitting his confession that he possessed the .22
caliber Remington Speedmaster rifle because the State failed to
establish a sufficient corpus delicti. To prove prima facie corpus
delicti of possession of a firearm by a convicted felon, the State
must prove that the defendant was a convicted felon and that he
knowingly owned or had a firearm in his care, custody, possession,
or control. Garmon, 772 So. 2d at 47. Appellant stipulated that he
was a convicted felon, and the State introduced testimony that (1)
Appellant was a hunter and an excellent shot; (2) Appellant had

    *“The  term ‘corpus delicti’ . . . is . . . properly defined as the
body, foundation, or substance of the crime.” State v. Lindsey, 738
So. 2d 974, 976 n.1 (Fla. 5th DCA 1999).

                                  3
owned a .22 caliber Speedmaster rifle for many years; (3) the same
type of firearm was found in an inoperable boat on Appellant’s
property and had been placed there recently; (4) freshly killed
squirrels were found in Appellant’s refrigerator; and (5) squirrels
were hunted with the type of rifle found in the boat. This was
sufficient circumstantial evidence—apart from Appellant’s
confession—tending to show that Appellant owned or had the rifle
in his care, custody, possession, or control. See S.H., 264 So. 3d at
1047-48; Modeste v. State, 28 So. 3d 179, 181 (Fla. 4th DCA 2010);
Garmon, 772 So. 2d at 47. Because the State established a
sufficient corpus delicti, the trial court did not abuse its discretion
by admitting Appellant’s confession.

    AFFIRMED.

ROWE and M.K. THOMAS, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Steven Been, Tallahassee, for Appellant.

Ashley Moody, Attorney General, and Michael McDermott,
Assistant Attorney General, Tallahassee, for Appellee.




                                  4